| WOODARD, J.,
concurring.
Respectfully, I concur with the majority, as I do not agree that it is proper to remand the issue of whether the District Attorney and his assistants have a legal duty to represent the Police Jury on matters unrelated to that of the case sub judice, during the pendency of this action. To remand means “The sending by the appellate court of the case back to the same court out of which it came for the purpose of having further action taken on it there.” Black’s Law Dictionary 1162 (5th ed.1979). Thus, it presupposes that the case was properly before us, subject to our appellate review.
However, the said portion of the case, sub judice, was not subject to our appellate jurisdiction, as the trial court did not decide the Police Jury’s claim on the merits but, merely, indicated that the matter should be tried in a separate proceeding. Further, the parties did not appeal the trial court’s decision to sever the case. Therefore, when the majority finds that we cannot review it on appeal because the trial judge has not ruled on this issue, it is inappropriate to conclude that this portion of the case should be remanded, as there is *171no appealable judgment on this issue; hence, there is no case before us to remand.